DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 05/02/2022, in which Claim(s) 1-11, 13, and 15-31 are pending. Claim(s) 1 is amended. Claim(s) 12, and 14, are cancelled. Claim(s) 26-31 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
Claims 1-11, 13, and 15-31 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 23, and 25, the prior art of record (Hauge et al. (US 2006/0269063 A1; hereinafter Hauge) in view Martin Tomlinson (US 2018/0205536 A1; hereinafter Tomlinson) further in view of Monica et al. (US 2019/0372779 A1; hereinafter Monica) and further in view of Merchan et al. (US 2019/0349208 A1; hereinafter Merchan)) does not disclose:

“concurrently at the clients, receiving entropy-based random numbers from one or more certificate authorities; 
interacting with the HSM to generate a seed according to both a reference key of the HSM and the random number, the reference key of the HSM being one of residing in or derived by the HSM, the random number being stored in the HSM; and 
seeding a random number generator with the generated seed to generate one or more post-quantum secure cryptographic objects that are trust anchored to the reference key of the HSM.” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim(s) 26, 28, and 30, the prior art of record (Hauge et al. (US 2006/0269063 A1; hereinafter Hauge) in view Martin Tomlinson (US 2018/0205536 A1; hereinafter Tomlinson) further in view of Monica et al. (US 2019/0372779 A1; hereinafter Monica) and further in view of Merchan et al. (US 2019/0349208 A1; hereinafter Merchan)) does not disclose:

“seeding a random number generator with the generated seed to generate one or more post-quantum secure cryptographic objects that are trust anchored to the reference key of the HSM; 
at each client, using one or each of the one or more post-quantum secure cryptographic objects generated to perform a cryptographic operation; 
after using said one or each of the one or more post-quantum secure cryptographic objects generated to perform said cryptographic operation, deleting said one or more of the cryptographic objects; and 
receiving random numbers at the clients from one or more certificate authorities, wherein said random numbers correspond to random numbers as initially accessed by the clients, so as for the clients to be able to regenerate the same one or more cryptographic objects as previously generated.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Hauge discloses “an random number generated by a second entity” ([0048]). Similarly, Tomlinson teaches “seeding a random number generator” ([0017], [0072]), Monica teaches “a hardware security module” ([0007]) and Merchan teaches “post-quantum secure cryptographic objects” ([0028]). Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497